1
2
3
4
5
6
                                    UNITED STATES DISTRICT COURT
7                                  EASTERN DISTRICT OF CALIFORNIA
8
                                                          ) Case No.: 2:18-CV-00682-WBS-EFB
9    Jerry Kraus,                                         )
                                                          ) ORDER ON REQUEST TO CONTINUE
10
                   Plaintiff,                             ) SCHEDULING CONFERENCE
11                                                        )
         v.                                               )
12                                                        )
13   Sonoma K, LLC, a California                          )
     Limited Liability Company;                           )
14   Jamie Keith Palomo;                                  )
15   Patricia Diane Luna; and Does 1-10,                  )
                                                          )
16                 Defendants.                            )
17                                                        )

18
19            Having read the request to Continue Scheduling Conference and finding good
20   cause it is hereby ordered that the deadline for the Rule 26 joint report be continued
21   to January 2, 2019, and the scheduling conference, be continued to January 14,
22   2019 at 1:30 p.m.
23
24   IT IS SO ORDERED.
25   Dated: October 23, 2018
26
27
28

                                                          -1-
     Order on Request to Continue Scheduling Conference                2:18-CV-00682-WBS-EFB
